Exhibit 10.8

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made this 24th day
of May, 2013, effective May 24, 2013, by and between PINNACLE ENTERTAINMENT,
INC., a Delaware corporation (the “Company”), and Virginia E. Shanks, an
individual (“Executive”), with respect to the following facts and circumstances:

RECITALS

The Company and Executive entered into an Employment Agreement dated
November 29, 2011, effective November 15, 2011 (the “Agreement”) with Executive
having a base salary of Four Hundred Fifty Thousand Dollars ($450,000) per year.

On December 14, 2011, the Company and Executive entered into a First Amendment
to the Agreement, which increased Executive’s base salary to Four Hundred
Sixty-Five Thousand Dollars ($465,000) per year, effective January 1, 2012.

On May 21, 2013, the Company and Executive entered into a Second Amendment to
the Agreement, which changed Executive’s title to Executive Vice President and
Chief Administrative Officer and increased Executive’s base salary to Six
Hundred Thousand Dollars ($600,000) per year, effective May 21, 2013.

The Company and Executive desire to amend the Agreement to correct a
typographical error.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

AMENDMENTS

1. Article 6, Section 6.4 of the Agreement (Termination for Good Reason) is
hereby deleted in its entirety and replaced with the following new Article 6,
Section 6.4:

“6.4 Termination by Executive for Good Reason. Executive may terminate her
employment under this Agreement on thirty (30) days prior notice to the Company
for good reason (“Good Reason”). For purposes of this Agreement, “Good Reason”
shall mean and be limited to (i) a material breach of this Agreement by the
Company (including without limitation the assignment to Executive of duties
materially inconsistent with her status as Chief Administrative Officer of the
Company), or any material reduction in the authority, duties or responsibilities
of Executive; (ii) any relocation of her or its principal place of business
outside the greater Las Vegas metropolitan area (without Executive’s consent);
(iii) a material reduction by the Company in Executive’s then Base Salary or
Bonus targets, a material reduction in other benefits (except as such benefits
may be changed or reduced for other senior executives), or the failure by the
Company to pay Executive any material portion of her current compensation when
due; or (iv) following a Change in Control, (A) the failure of any acquiring or
successor company, or, if the acquiring or successor company is a subsidiary of
another company, the failure of the highest-level parent of the acquiring or
successor company, to enter into an agreement naming Executive as the Chief
Administrative Officer of the acquiring or successor company, or of the
highest-level parent, as the case may be; or (B) Executive’s termination for
Good Reason from the Company and any parent entity or termination without cause
by the Company and any parent entity within eighteen (18) months of a Change in
Control. Notwithstanding the foregoing, except with

 

- 1 -



--------------------------------------------------------------------------------

respect to a termination by Executive following a Change in Control, Executive’s
resignation shall not be treated as a resignation for Good Reason unless
(a) Executive notifies the Company (including any acquiring and/or successor
company) in writing of a condition constituting Good Reason within thirty
(30) days following Executive’s becoming aware of such condition; (b) the
Company fails to remedy such condition within thirty (30) days following such
written notice (the “Remedy Period”); and (c) Executive resigns within thirty
(30) days following the expiration of the Remedy Period. Further, in the event
that Executive resigns for Good Reason and within two years from such date
accepts employment with the Company, any acquirer or successor to the Company’s
business or any affiliate, parent, or subsidiary of either the Company or its
successor, then Executive will forfeit any right to severance payments hereunder
and will reimburse the Company for the full amount of such payments received by
Executive within thirty (30) days of accepting such employment.”

2. Except as modified herein, all other terms of the Agreement shall remain in
full force and effect. In the event of a conflict between the terms of the
Agreement and this Amendment, the terms of this Amendment shall apply. No
modification may be made to the Agreement or this Amendment except in writing
and signed by both the Company and Executive.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed this 24th day of May, 2013, effective May 24, 2013.

 

EXECUTIVE     PINNACLE ENTERTAINMENT, INC.

/s/ Virginia E. Shanks

    By:  

/s/ John A. Godfrey

Virginia E. Shanks       John A. Godfrey, Executive Vice President, General
Counsel and Secretary

 

- 2 -